Citation Nr: 0832416	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-13 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for regional ileitis, 
with bowel resection.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to regional ileitis, with bowel 
resection.

3.  Entitlement to service connection for arthritis of the 
legs, back, and neck, to include as secondary to regional 
ileitis, with bowel resection.

4.  Entitlement to service connection for a heart disorder, 
to include as secondary to regional ileitis, with bowel 
resection.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1963 
to December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that regional ileitis, with bowel resection, preexisted 
military service and was not aggravated thereby.

2.  The competent medical evidence of record demonstrates 
that diabetes mellitus is not related to military service and 
is not proximately due to or the result of a 
service-connected disability.

3.  The competent medical evidence of record demonstrates 
that arthritis of the legs, back, and neck is not related to 
military service and is not proximately due to or the result 
of a service-connected disability.

4.  The competent medical evidence of record demonstrates 
that a heart disorder is not related to military service and 
is not proximately due to or the result of a 
service-connected disability.




CONCLUSIONS OF LAW

1.  Regional ileitis, with bowel resection, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2007).

2.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 101, 1101, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303, 3.307, 3.309, 3.310 (2007).

3.  Arthritis of the legs, back, and neck was not incurred in 
or aggravated by active military service, nor may it be 
presumed to have been so incurred, and is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 
(2007).

4.  A heart disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 101, 1101, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regional Ileitis

With respect to the veteran's claim for entitlement to 
service connection for regional ileitis aggravated in 
service, VA has met all statutory and regulatory notice 


and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claim, a June 2006 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  This notice informed the 
veteran that the VA needed evidence that a bowel problem 
aggravated in service existed from service to the present and 
included specific examples of the types of evidence that the 
veteran should provide to VA or tell VA about: dates and 
locations of medical treatment during service, rank and 
organization at the time of treatment during service, 
statements from persons who knew the veteran while he was in 
service and knew of any disability he had while on active 
duty, records and statements from service medical personnel, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians of treatment since 
military service, pharmacy prescription records, and 
insurance examination reports.  The letter also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

The veteran's service medical records, private medical 
records, Social Security Administration (SSA) disability 
records, and VA medical treatment records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that 


any such failure is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 542-43 (2006); see also Dingess/Hartman, 19 
Vet. App. 473 (2006).

Although VA is required to provide a medical examination when 
such an examination is necessary to make a decision on a 
claim, none is required here.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159.  Such development is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (1) contains competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006) (holding that a VA medical examination was 
required to adjudicate a claim for service connection where 
there was a current disability, the Board found credible 
evidence of an inservice injury, and when the lay or medical 
evidence indicates that the veteran's disability, or symptoms 
of disability may be related to his military service).  Here, 
as will be discussed below, the evidence of record does not 
establish inservice incurrence or aggravation of regional 
ileitis, with bowel resection.

At the service entrance examination in July 1963, the veteran 
reported a history of an appendectomy in 1960.  On clinical 
evaluation, a 5-inch scar on the right side of the abdomen 
was noted.  Within approximately three weeks of service 
entrance, in August 1963, the veteran was admitted to the 
survey ward.  The diagnosis was resected intestine.  The 
examiner noted a history of intestinal resection and that the 
veteran was "disqualified in accordance with manual."

In a September 1963 Report of the Board of Medical Survey, 
the veteran reported that he first experienced recurrent 
right lower quadrant abdominal pain at the age of four.  He 
noted that this was a recurrent symptom for which he required 
frequent 


medical consultation and treatment for stomach trouble from 
four to thirteen years of age.  The veteran reported that he 
was hospitalized twice for abdominal pain between age 
thirteen and fifteen.  He reported that at age fifteen he was 
hospitalized again for abdominal pain.  During this hospital 
stay, his appendix was removed and it was discovered that he 
had an infection of the ileum, regional ileitis.  He reported 
that a resection was done of approximately ten inches of 
diseased ileum and he was retained in the hospital for 
approximately two weeks.  Since that time, the veteran was 
restricted in activity because running caused exacerbation of 
right lower quadrant abdominal pain.  He was restricted from 
physical education in school, was on moderate dietary 
restriction, and had frequent bouts of diarrhea.  It was 
noted that the history of ileitis and intestinal resection 
was elicited at the time of his initial physical examination 
after arrival for training at the U.S. Naval Training Center 
in San Diego, California.  He did not start scheduled 
training.  The physical examination at the time of arrival 
for training was within normal limits except for a right 
lower quadrant, ancient, well healed, transverse surgical 
incision scar measuring approximately three inches in length 
and some increase in bowel sounds on auscultation of the 
abdomen.  No special laboratory studies were done or 
indicated.  Examination at the time of the Board of Medical 
Survey showed the same findings as when the veteran arrived 
for training.  The Board of Medical Survey stated that in 
view of the history and continued symptomatology, the veteran 
was considered incapacitated for further duty in the naval 
service.  The Board of Medical Survey found that the veteran 
did not meet minimum standards for enlistment or induction, 
was unfit for further naval service by reason of physical 
disability, and the physical disability was neither incurred 
in, nor aggravated by, a period of active military service.

Thereafter, in October 1963, the Physical Evaluation Board 
noted that the veteran was unfit for duty by reason of 
ileitis, non-specific, with bowel resection, not the 
proximate result of active duty service; disability of a 
permanent nature.  In December 1963 service medical records, 
the examiner noted that the veteran 


exhibited no marked changes in physical disorder and was 
considered unfit for duty by reason of ileitis, chronic, with 
bowel resection, and this was of such extent as to be 
permanently disqualifying.  The veteran received honorable 
discharge due to physical disability.  

Otherwise, the service medical records are negative for any 
treatment and complaints of bowel or abdominal problems.

Subsequent to service discharge, the first medical evidence 
of record of an abdominal disorder was a May 2006 private 
physician letter, which reported a diagnosis of irritable 
bowel.  

In statements and in testimony before the Board, the veteran 
stated that his problems were aggravated since boot camp and 
that he has had many problems with control of bowels.  He 
stated that his stomach disorder was aggravated by receiving 
a medical discharge from active duty.  The veteran reported 
that he believed his disorders were caused by aggravation and 
emotional stress due to discharge from the military because 
he was planning a military career.  The veteran testified 
that pre-existing regional ileitis disorder was aggravated by 
being disqualified due to that disorder.  He testified that 
he did not know the disorder would disqualify him from 
military service.  He testified that while in the survey 
ward, he experienced stress, depression, and emotional 
problems because he did not want to be discharged.  He 
testified that from that point forward, he began having 
problems.  However, the veteran also testified that he 
continued to experience stomach upset and problems with bowel 
movements after his pre-service surgery, before military 
service.  He stated that while he was in the military, bowel 
problems were worse.  He testified that after discharge from 
the military, he first sought treatment for regional ileitis 
approximately four to six months later.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders 


noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut 
the presumption of sound condition under 38 U.S.C.A. § 1111, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  38 C.F.R. 
§ 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); 
Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  
The veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

Here, the veteran reported a history of an appendectomy, and 
a scar on the right side of the abdomen was noted on his 
service entrance examination.  Regional ileitis, with bowel 
resection was not noted.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b) (noting that only where a condition is recorded in 
an examination report is it presumed to pre-exist service).  
Accordingly, the veteran is presumed sound upon entrance.  
Rebutting the presumption of soundness is a two-part 
analysis.  There must be clear and unmistakable evidence that 
regional ileitis pre-existed service and was not aggravated 
during service.

Within three weeks of service entrance another examination 
was conducted and was within normal limits except for a right 
lower quadrant, ancient, well healed, transverse surgical 
incision scar measuring approximately three inches in length 
and some increase in bowel sounds on auscultation of the 
abdomen.  The veteran stated at that time, that at the time 
of his appendectomy, it was discovered that he had an 
infection of the ileum, regional ileitis, and his bowel was 
resected.  The diagnosis was regional ileitis, with bowel 
resection.  This evidence is clear and unmistakable evidence 
that regional ileitis, with a bowel resection pre-existed 
military service.  Regional ileitis, with a bowel resection 
was diagnosed.  There is no medical evidence in service that 
the veteran underwent surgery for a bowel resection.  The 
veteran stated that he underwent surgery for an appendectomy 
that resulted in a finding of regional ileitis, which 
required a bowel resection.  A scar on the right side of the 
abdomen was noted on the veteran's service entrance clinical 
examination.  Accordingly, regional ileitis, with bowel 
resection preexisted military service. 

The record also shows clear and unmistakable evidence that 
regional ileitis, with a bowel resection, was not aggravated 
by military service.  When the veteran arrived at the U.S. 
Naval Training Center he reported his correct medical history 
to include regional ileitis, with bowel resection.  At this 
point, the veteran was referred to the Survey Ward, as it was 
noted that he was disqualified from service due to the 
history of intestinal resection.  The veteran reported that 
since his surgery three years prior to military entrance he 
was restricted in activity because running caused 
exacerbation of right lower quadrant abdominal pain.  He was 
restricted from physical education in school, was on moderate 
dietary restriction, and had frequent bouts of diarrhea.  The 
Board of Medical Survey stated that in view of the history 
and continued symptomatology, the veteran was considered 
incapacitated for further duty in the naval service.  The 
Board of Medical Survey found that the veteran did not meet 
minimum standards for enlistment or induction, was unfit for 
further naval service by reason of physical disability, and 
the physical disability was neither incurred in, nor 
aggravated by, a period of active military service.  
Accordingly, there is clear and unmistakable evidence that 
regional ileitis, with a bowel resection, was not aggravated 
by military service.  

Based on the above discussion, the Board finds that the 
presumption of soundness has been rebutted.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles 


that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; Green v. Derwinski, 1 
Vet. App. 320 (1991).  In addition, temporary flare-ups, even 
in service, will not be considered sufficient to establish an 
increase in severity unless the underlying condition, as 
contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991); Browder v. Brown, 5 Vet. App. 
268, 271 (1993); see also Daniels v. Gober, 10 Vet. App. 474, 
479 (1997).

In the instant case, there is no medical evidence that 
regional ileitis, with bowel resection, underwent an increase 
during the veteran's military service.  The evidence at that 
time shows no treatment or complaints of this disorder.  The 
Board of Medical Board Survey found that due to "continuing 
symptoms" the veteran was found unfit to continue in 
military service.  The Medical Board Survey did not find a 
worsening of the regional ileitis disorder.  The Medical 
Board Survey found that the veteran's preexisting regional 
ileitis, with bowel resection, was not aggravated by military 
service.  Accordingly, as there is no showing that the 
veteran's preexisting regional ileitis, with bowel resection 
underwent an increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service, aggravation can not be conceded, and 
service connection is not warranted.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Green v. Derwinski, 1 Vet. App. 320 (1991).   

Although the veteran testified before the Board that it was 
his belief that due to the stress and depression of being 
discharged, his regional ileitis became worse, medical 
findings involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran's statements are 
not 


competent to make a determination that his preexisting 
regional ileitis, with bowel resection underwent an increase 
in disability during his military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Diabetes Mellitus; Arthritis of the Legs, Back, and Neck; and 
Heart Disorder

With respect to the veteran's claims for entitlement to 
service connection for diabetes mellitus; arthritis of the 
legs, back, and neck; and a heart disorder, all to include as 
secondary to regional ileitis, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  Prior to initial adjudication of the 
veteran's claims, a February 2006 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because the 
preponderance of the evidence is against direct and secondary 
service connection for each of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Additionally, the letter did not specifically address the 
requirements to establish entitlement to secondary service 
connection; however, it provided detailed notice regarding 
the requirements to establish direct service connection.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
notice included specific information regarding the evidence 
the Board considers when determining entitlement to service 
connection and provided examples of the types of evidence 
that the veteran should provide to VA or tell VA about: dates 
and locations of medical treatment during service, rank and 
organization at the time of treatment during service, 
statements from persons who knew the veteran while he was in 
service and knew of any disability he had while on active 
duty, records and statements from service medical personnel, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians of treatment since 


military service, pharmacy prescription records, and 
insurance examination reports.  The letter also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).

The veteran's service medical records, private medical 
records, SSA disability records, and VA medical treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although VA is required to provide a medical examination when 
such an examination is necessary to make a decision on a 
claim, none is required here.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159.  Such development is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (1) contains competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 


79, 83-86 (2006) (holding that a VA medical examination was 
required to adjudicate a claim for service connection where 
there was a current disability, the Board found credible 
evidence of an inservice injury, and when the lay or medical 
evidence indicates that the veteran's disability, or symptoms 
of disability may be related to his military service).  Here, 
as will be discussed below, the evidence of record does not 
establish an inservice incurrence of diabetes mellitus, 
arthritis of the legs, back, and neck, or a heart disorder 
and does not indicate an association between the claimed 
disorders and military service, or to a service-connected 
disorder.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, in the case of arthritis, cardiovascular disorder, 
and diabetes mellitus, service connection may be granted if 
such diseases are manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 


disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993), 
and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6.

On the veteran's report of history on service entrance in 
1963, the veteran noted that he had previously fractured his 
right leg in 1960.  The examiner found no sequelae, and no 
abnormalities were shown on clinical evaluation.  Service 
medical records are negative for diagnosis or treatment for 
diabetes mellitus; arthritis of the legs, back, and neck; a 
right leg disorder; or a heart disorder.  

After service discharge in 1963, private medical records in 
May 1984, reveal the veteran slipped and twisted his right 
knee.  The diagnoses were right knee strain of the capsular 
area, posteriorly on the lateral side, and tear of the 
lateral meniscus.

In a May 1985 private physician letter, the physician stated 
that the veteran had degenerative right knee, secondary to 
arthroscopy, and partial lateral meniscectomy, right knee.  
In a September 1985 private medical record, the impression 
was status post lateral meniscectomy, with increased symptoms 
which were inconsistent with a usual course of a partial 
resection of a meniscus.  The examiner noted the veteran's 
history of slipping and injuring the right knee and opined 
that there was probably osteoarthritis of a traumatic nature 
or symptoms out of proportion to the veteran's injury, 
possibly a reflex sympathetic dystrophy or a psychogenic 
etiology.  

In a May 1990 private medical record, the veteran reported 
chest pain.  An x-ray examination revealed a normal heart and 
normal lungs, with minimal uncoiling of the aorta and no 
active infiltrates were seen.  The diagnosis was minimal 
hypertensive change.  In a May 1995 private medical record, 
the history was coronary artery disease.  In a January 1997 
private medical record, x-ray examination revealed that the 
heart was not enlarged and the diagnosis was no acute 
disease.  

In a January 1997 private medical record, the veteran 
reported chest pain and a history of osteoarthritis which was 
treated with nonsteroidals.  The admitting and discharge 
diagnosis was diabetic with chest pain, rule out coronary 
artery disease.  In January 1997 and February 1997 private 
medical records, the diagnosis was organic heart disease, 
etiology arteriosclerosis and hypertension, diabetes 
mellitus, and hyperlipidemia.  In a February 1997 private 
medical record, the veteran reported a history of chest pain 
for seven to eight years prior.  He also reported 
hypertension for eight years prior and that diabetes mellitus 
was diagnosed in 1989.  

In a July 1997 private medical record, x-ray examination 
revealed normal cardiac size, normal pulmonary vasculature, 
no infiltrate was seen, no masses, and an accessory fissure 
in the right lung base.  In a September 1997 private medical 
record, the examiner noted that a limited study of the 
cervical spine was grossly negative and there was 
calcification of the ligament nuchae.  In a September 1997 
private medical record, the examiner noted that the veteran 
was involved in a motor vehicle accident in which he struck 
his chest on the steering wheel.  The veteran reported back, 
neck, and chest pain and that he jammed his right leg on the 
floor.  The diagnosis was cervical and lumbar strain and 
chest contusion.  

In a November 1997 private medical record, the diagnosis was 
right knee degenerative joint disease, noninsulin-dependent 
diabetes, and a history of previous arthroscopic debridement 
procedures, right knee.  In a June 2001 private medical 


record, the diagnosis was chest pain with undetermined cause, 
mild atherosclerotic disease of the coronary arteries at 
heart catheterization without apparent significant narrowing, 
high blood pressure, diabetes mellitus, hyperlipidemia, and 
past appendectomy. 

In a February 2006 VA medical record, the assessment was 
diabetes mellitus, hypertension, hyperlipidemia, status post 
arthroscopic surgeries right knee.

In a March 2006 statement, the veteran stated that his 
problems were aggravated since boot camp and that he has had 
many problems with control of bowels, diabetes, heart 
disorder, and arthritis of the leg, back, neck, and foot.  In 
May 2006 and July 2006 statements, the veteran stated that 
diabetes, a heart disorder, and arthritis of the leg, back, 
and neck were aggravated from serving four months and eleven 
days and receiving a medical discharge.

In a May 2006 private physician letter, the diagnosis was 
right knee arthritis, osteoarthritis of the neck and back, 
diabetes, with neuropathy, hypertension, and hyperlipidemia, 
and heart catheterization which showed some occlusion of 
small arteries that at the time were not amenable to 
treatment.

In June 2006 to July 2007 VA medical records, treatment for 
diabetes mellitus was noted.  In December 2006 and May 2007 
VA medical records, the veteran reported low back, foot, and 
leg pain.  There were no joint deformities; station and gait 
were normal.

In a May 2007 statement, the veteran stated that he believed 
his disorders were caused by aggravation and emotional stress 
due to discharge from the military because he was planning a 
career in the military.

At the November 2007 Board hearing, the veteran testified 
that while in the survey ward, he experienced stress, 
depression, and emotional problems because he did not 


want to be discharged.  He testified that from that point 
forward, he began having problems.  He testified diabetes 
mellitus was diagnosed in late 1964 or 1965.  The veteran 
stated that arthritis in the legs, back, and neck was first 
diagnosed in late 1966 or 1967.  He reported that a heart 
disorder began in the 1980s.  He testified that he was 
examined for Social Security disability benefits and was not 
told that a heart disorder, diabetes mellitus, or arthritis 
of the legs, back, and neck was related to active military 
service.  He further testified that a heart disorder was 
discovered after he began receiving Social Security 
disability benefits in 1980.

The Board finds that the evidence of record does not support 
service connection for diabetes mellitus; arthritis of the 
legs, back, and neck; and a heart disorder, all to include as 
secondary to regional ileitis.  There is medical evidence of 
current diabetes mellitus; arthritis of the legs, back, and 
neck; and a heart disorder.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  

Although a fractured right leg was reported at service 
entrance, no sequelae was shown and the veteran's lower 
extremities were found normal on clinical examination.  See 
38 U.S.C.A. § 1111.  Additionally, the service medical 
records are negative for any evidence of diabetes mellitus; a 
disorder of the legs, back, and neck, to include arthritis; 
and a heart disorder.  See 38 U.S.C.A. § 1153; see also 
Hickson, 12 Vet. App. at 253.  Diabetes mellitus, arthritis, 
and a heart disorder were not diagnosed within one year of 
service discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  There is no competent medical 
evidence of record of military incurrence or aggravation of 
these disorders, nor is there competent medical evidence of 
record demonstrating a link between the claimed disorders and 
military service.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability).  


Moreover, diabetes mellitus; arthritis of the legs, back, and 
neck; and a heart disorder are not shown to be caused or 
aggravated by a service-connected disability because service 
connection is not in effect for any disorder, to include 
regional ileitis.  38 C.F.R. § 3.310.

The first medical evidence of record of diabetes mellitus was 
in January 1997, over thirty-three years after service 
discharge.  The first medical evidence of record of arthritis 
of the legs, back, or neck was in May 1985, over twenty-one 
years after service discharge.  The first medical evidence of 
record of a heart disorder was in May 1990, over twenty-six 
years after service discharge.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).

Although the veteran stated that his current diabetes 
mellitus; arthritis of the legs, back, and neck; and heart 
disorder were caused or aggravated by active service, his 
testimony is not competent to establish a medical opinion of 
a nexus.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not to establish a medical opinion).  
Accordingly, service connection for diabetes mellitus; 
arthritis of the legs, back, and neck; and a heart disorder 
is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as current diabetes mellitus, 
arthritis of the legs, back, and neck, and a heart disorder 
related to the veteran's military service or to a 
service-connected disorder have not been shown by the 
competent medical evidence of record, the preponderance of 
the evidence is against the veteran's claims and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for regional ileitis is denied.

Service connection for diabetes mellitus, to include as due 
to a service-connected disorder, is denied.

Service connection for arthritis of the legs, back, and neck, 
to include as due to a service-connected disorder, is denied.

Service connection for a heart disorder, to include as due to 
a service-connected disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


